DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021, has been entered.
Claims 1, 6-14 and 29 are pending before the Office for review.  Claims 15-28 remain withdrawn in response to a restriction requirement.
(3)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sam Barkley on November 23, 2021.
The application has been amended as follows:

IN THE CLAIMS
In claim 9, line 6, delete “emitter layer” and insert “front, light-receiving surface” in its place.
This application is in condition for allowance except for the presence of claims 15-28, which are directed to a non-elected invention without traverse.  Accordingly, claims 15-28 are cancelled.
(4)
Allowable Subject Matter
Claims 1, 6-14 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims in such a manner that a rejection under 35 U.S.C. Sec. 102 or Sec. 103 would be proper.
Examiner agrees with Applicant that a pore is structurally different from a pillar. Moreover, the prior art of record, individually or in combination, fails to teach or fairly suggest a photovoltaic device having an emitter layer, the emitter layer having a dopant concentration of less than 3 x 1021 cm-3 and a sheet resistance of at least 90 ohms/sq, wherein the emitter layer has an antireflective surface comprising black silicon that consists of pillar structures having a height above the silicon substrate, lateral dimensions from 65 to 150 nanometers and a density between 1.1 x 109 and 5.9 x109 per cm2 of the emitter layer, as required by claim 1.
Additionally, with respect to claim 9, the prior art of record, individually or in combination, fails to teach or fairly suggest a photovoltaic device comprising a silicon wafer with a layer of black silicon on the front, light-receiving surface, wherein the black silicon 2 of the front, light-receiving surface, as required by claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759